Citation Nr: 1722370	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2010.

2.  Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a September 2010 rating decision, the RO granted entitlement to TDIU effective from February 22, 2010.

In a June 2012 decision, the Board granted increased evaluations for service-connected peripheral neuropathy of the right and left lower extremities, denied higher evaluations for service-connected diabetes mellitus type II and associated complications other than the bilateral lower extremity peripheral neuropathy, and reopened and denied another claim that had been on appeal.  The Board also determined that the issues of entitlement to TDIU prior to February 22, 2010, and entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) were on appeal as initially related to the June 2005 increased evaluation claim.  (See also February 2010 TDIU claim).

In a June 2015 rating decision, the RO increased the evaluation peripheral neuropathy of the left and right lower extremity from 10 percent to 20 percent, effective April 9, 2008, respectively.

A July 2015 rating decision (granting service connection for coronary artery disease status post myocardial infarction and assigning a 30 percent evaluation effective from April 9, 2014-making the combined evaluation for non-diabetes mellitus-related disabilities 70 percent as of that date).

The Veteran was scheduled for a hearing before the Board at the RO in March 2011; however, he cancelled his request through a written statement from his representative that same month.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2016).

In September 2016, the issues were remanded again for further development.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A TDIU due to a combination of service-connected disabilities arose prior February 22, 2010.

2.  The Veteran does not have a single service-connected disability rated as total, but has additional disability (ies) independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of a TDIU of June 13, 2005 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2016).

2.  The criteria for entitlement to SMC under 38 U.S.C.A. § 1114 (s) have not been met.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU Prior to February 22, 2010

At issue is whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to February 22, 2010 (i.e., for the period from the June 2005 increased evaluation claim to the current effective date for entitlement to TDIU).
If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.


The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

After a careful review of all the evidence of record, the Board finds that the weight of the evidence in equipoise regarding a finding that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from June 13, 2005 to February 22, 2010.  Specifically, he was service connected for the following disabilities: PTSD, diabetes mellitus, peripheral neuropathy of both lower extremities, and peripheral neuropathy of both upper extremities for a combined rating of 80 percent.  The Veteran's nonservice-connected disabilities which could impact or prohibit employment included lumbar spine disability, chronic lung disorder, hypertension headaches, and seizure disorder.  38 C.F.R. § 4.16 (a).

The evidence of record indicates that he completed two years of college and worked as a quality inspector until December 2005.

A January 2005 VA mental health treatment record noted that he continued to have marital/family problems and was recently terminated from his job of 25+ years.  He was angry/depressed because he felt he was "set up" and terminated because of racial discrimination.  His also stated that his diabetes had been "out of control" and was lately working 12 hours shifts for the past month.

A January 2005 SSA (Social Security Administration) determination indicated that he was awarded disability benefits, effective January 12, 2005 for insulin-dependent diabetes and vascular disease from diabetes.  Although VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The SSA determination indicated that he quit his job because they put him on a 12-hour continuous days and he could not do that with his diabetes "out of control."  And that, he took care of all of his activities of daily living at that time.  (July 2005 MDSI Physician Services).  A Functional Assessment reflects that: "The number of hours he could stand or walk [was] going to be limited by his chest pain as well as his claudication.  He [was] going to need to take frequent breaks.  He could not walk more than four hours a day with frequent breaks.  The number of hours he could sit should be unlimited.  No assistive devices [were] used, none [were] needed.  The amount he could lift or carry [was] going to be limited only by chest pain.  Certainly he could lift 10 pounds frequently and 20 pounds occasionally.  There [were] no manipulative limitations and no relevant visual, communicative, or workplace environmental limitations or hypoglycemic reactions requiring medical care.  He had sensory neuropathy of the upper extremities and more severe neuropathy of the lower extremities which caused an abnormal gait and need for a cane.  The medical examiner stated that his service connected disabilities would impact physical employment but not sedentary employment."  

An April 2008 VA examination mildly abnormal study showing findings compatible with an ulnar neuropathy in the cubital tunnel on the right and suggestive of one on the left, although clinical correlation suggested and peripheral neuropathy involving both upper extremities by EMG.  

A July 2010 VA general medical examination reflects diabetes controlled by oral medication and insulin with no diabetic episodes of ketoacidosis.

A July 2010 mental examination reflects moderate level of disability due to irritability, hypervigilance, intrusive memories, sleep loss, and concentration difficulties.  The examiner stated that:

Based on the veteran s current functioning he appears capable of sedentary, part-time, flexibly-scheduled employment, with limited stress/responsibility, consistent tasks and limited interaction with staff and/or customers, if applicable.  This statement is based solely on his mental health functioning.

The November 2012 VA mental examination reflects that his current capacity for occupational functioning based on his documented and subjectively reported symptoms of PTSD did not currently appear to meet VBA criteria for total occupational and social impairment VBA criteria for total occupational and social impairment include symptoms such as gross impairment in thought processes or communication persistent delusions or hallucinations grossly inappropriate behavior persistent danger of hurting self or others intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) disorientation to time or place memory loss for names of close relatives own occupation or own name.  These symptoms are not associated with the service-connected mental health condition.

A November 2012 VA general medical examination reflects that his service-connected diabetes mellitus and peripheral neuropathy had mild functional limitation.  The examiner concluded it was less likely than not that his service-connected diabetes mellitus and associated diabetic conditions, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for the period prior to February 22, 2010.  The VA examiner concluded he was capable of sedentary or light duty employment.

An August 2013 eye examination reflects that his eye condition did not impact his ability to work.

A December 2016 VA examination reflects that he walked with aid of rolling walker, and stooped posture with poor balance.

In a February 2017 VA examination, the examiner noted that for the period of June 13, 2005 to February 22, 2010, that the Veteran was capable of sedentary or light duty employment, part time or flexibly-scheduled employment with limited stress or responsibilities; but with consistent tasks.  The examiner also commented that the number of hours he could stand or walk [would be] going to be limited..."he'll need to take frequent breaks".  The examiner referred to the comments of the Veteran's where he indicated that worked as an inspector in a factory that made ceiling fans; but had to quit after they placed him on 12 hour "continuous days" where his diabetes would "get out of control."

In a February 2017 VA opinion, the medical examiner, citing to evidence in the claims file, concluded that he was capable of sedentary or light duty employment based on all his service-connected disabilities during the time frame of June 13, 2005 to February 22, 2010.  A part-time or flexibly-scheduled employment, with limited stress/responsibility and consistent tasks would have been the best employment option for the Veteran.

In a May 2017 Appellant's Brief, the representative asserted that the examiner did not provide examples of substantially gainful employment that would be obtainable and did not address "marginal" employment.  The Board agrees with the Veteran's representative and places great weight on the SSA's disability determination regarding the Veteran's diabetes.  Moreover, it is clear that the Veteran's PTSD was significantly impacting his ability to function effectively with others in the workplace.  This, in conjunction with the July 2010 VA examiner's finding that the Veteran could only work under very specific circumstances, due to his mental health condition, leads the Board to conclude that, on a facts-found basis, the evidence is in relative equipoise that the only employment the Veteran could have engaged in during this period would have been marginal.   

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds, on a facts-found basis, that the Veteran's ability to secure and follow a substantial gainful occupation from June 2005 to February 2010 would  result in no more marginal employment due to the combination of all his service-connected disabilities.  This finding is consistent with the severity of his disabilities, his education and his work experience.  Accordingly, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met  from June 13, 2005 to February 21, 2010.

II.  SMC

To establish entitlement to SMC under 38 U.S.C.A. § 1114 (s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350 (i).

As explained in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), a total disability rating based on individual unemployability (TDIU) rating may satisfy the SMC requirement of a service-connected disability rated as total.  However, the Court in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), clarified that a TDIU rating based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court added that VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under section 1114(s).  Buie, 24 Vet. App. at 250-251. 

In applying Bradley and Buie to this case, the Board observes that the Veteran is not in receipt of a schedular 100 percent rating for any of his numerous service-connected disabilities.  The RO granted entitlement to a TDIU rating.  However, the Board finds that his entitlement to TDIU was not based on a single service-connected disability, which would enable him to meet the criteria for an award of SMC under 38 U.S.C.A. § 1114 (s).  

The evidence clearly establishes, as has been strongly asserted by the Veteran through his representative, that he was unemployable due to a combination of his service-connected disabilities, particularly diabetes mellitus and diabetic peripheral neuropathy in the upper and lower extremities.  The Veteran's representative argued that his diabetes and its complications should be considered as one disability under 38 C.F.R. § 4.16 (a), but as noted above, the Court in Buie spoke directly to this point, holding that a TDIU rating must be based on a single service-connected disability when contemplating entitlement to SMC under 38 U.S.C.A. § 1114 (s).  Moreover, it is clear that all of the Veteran's service-connected disabilities combine to create unemployability.  Therefore, it is not shown that a single service-connected condition precluded him from securing or maintaining gainful employment.

As the Veteran is not in receipt of a single service-connected disability rated as total, to include TDIU based on a single service-connected disability, the requirements for entitlement to SMC under 38 U.S.C.A. § 1114 (s) are not met and the claim is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 13, 2005 to February 21, 2010, is granted.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s), is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


